The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 06/02/2022.
4.	Claims 1-2, 5-10, and 13-30 are currently pending.
5.	Claim 29 has been withdrawn.
6.	Claims 1 and 15 have been amended.
7.	Claims 3-4 and 11-12 have been cancelled.

Claim Rejections - 35 USC § 103
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2, 5, 9-10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al (US 2017/0213758) in view of Kim et al (US 2005/0061477) and Mishra et al (US 2016/0307742).
Regarding claim 1:
	Rice teaches an edge ring (444) configured to be raised and lowered relative to a substrate support (substrate support, 416), via one or more lift pins (one or more push pins, 248), in a substrate processing system [fig 4 & 0043-0044], the edge ring (444) comprising: an upper surface (top of 444) [fig 4]; an annular inner diameter (inner diameter of 444) [fig 4]; an annular outer diameter (outer diameter of 444) [fig 4]; a lower surface (bottom of 444) [fig 4]; and wherein the inner diameter of the edge ring (inner diameter of 444) defines a substantially vertical inner wall having a height that is substantially the same as a maximum height of the edge ring (see fig 4) [fig 4 & 0043-0044].
Rice does not specifically disclose the edge ring is further configured to interface with a guide feature extending upward from a bottom ring and/or a middle ring of the substrate support during tuning of the edge ring; and an annular groove arranged in the lower surface of the edge ring to interface with the guide feature, wherein walls of the annular groove are substantially vertical. 
	Kim teaches an edge ring (50) is configured to interface with a guide feature (protruding portion, 90’) extending upward from a bottom ring and/or a middle ring of the substrate support (33) during tuning of the edge ring [fig 4, 8A-8B & 0047]; and an annular groove (groove, 92’) arranged in the lower surface of the edge ring (50) to interface with the guide feature (90’), wherein walls of the annular groove are substantially vertical (see fig 4 and 8A) [fig 4, 8A-8B & 0047].
	Rice and Kim are analogous inventions in the field of edge rings. It would have been obvious to one skilled in the art before the effective filing date to modify the lower surface of the edge ring of Rice to have an annular groove configured to interface with a guide feature, as in Kim, to lengthen an overall path where by-products penetrate to a bottom surface of the focus ring in order to minimize occurrence of problems such as electric discharge due to an accumulation of the by-products [Kim – 0052].
	Rice modified by Kim does not specifically teach a depth of the groove is at least 50% of a thickness of the edge ring.
	Mishra teaches a depth of the groove (depth 365 of recess may be between 2 mm and 10 mm) is at least 50% of a thickness of the edge ring (depth 365 plus 352 (between 1 mm and 15 mm)) [fig 4C & 0034].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Rice and Mishra are analogous inventions in the field of edge rings. It would have been obvious to one skilled in the art before the effective filing date to modify the groove of modified Rice with the groove depth of Mishra because such are suitable dimensions for the structure [Mishra – 0034]. A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
The limitations “wherein a depth of the groove is selected according to a tunable range of the edge ring” do not impart any additional structure. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 2:
 	Modified Rice teaches the edge ring (50) is "U"-shaped (see fig 8A) [Kim – fig 8A & 0047]. 
Regarding claim 5:
	Modified Rice teaches a depth of the groove (depth 365) is between 7.7 mm and 8.3 mm (between about 2 mm and about 10 mm) [Mishra – 0034].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claim 9:
	Modified Rice teaches the lower surface of the edge ring (50) includes at least four changes in direction (see fig 4 and 8a) [Kim – fig 4, 8A & 0047]. 
Regarding claim 10:
	Modified Rice teaches the lower surface of the edge ring (50) includes at least five alternating vertical and horizontal paths (see fig 4 and 8a) [Kim – fig 4, 8A & 0047]. 
Regarding claim 13:
	The limitations “wherein an outer diameter of the edge ring is less than approximately 12.883'' and the annular inner diameter of the edge ring is greater than approximately 11.6”” are deemed obvious since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Regarding claim 14:
	Modified Rice teaches a thickness of the edge ring at the annular inner diameter is between approximately 0.459'' and approximately 0.592'' (356 + 352 =10 mm + 2 mm = 12 mm) [Mishra – fig 4C & 0034].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
11.	Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al (US 2017/0213758) in view of Kim et al (US 2005/0061477) and Mishra et al (US 2016/0307742) as applied to claims 1-2, 5, 9-10, and 13-14 above, and further in view of Ota (JP 2004-296553).
The limitations of claims 1-2, 5, 9-10, and 13-14 have been set forth above.
Regarding claims 6-8:
	Modified Rice does not specifically teach a first corner on the lower surface of the edge ring is chamfered; wherein a first corner within the annular groove is chamfered; and wherein an upper corner of an outer diameter of the edge ring is chamfered.
	Ota teaches corners of an edge ring are chamfered [fig 2-3 & pages 2-3].
Modified Rice and Ota are analogous inventions in the field of edge rings. It would have been obvious to one skilled in the art before the effective filing date to modify each of the corners of the edge ring of modified Rice to be chamfered, as in Ota, to prevent chipping and the occurrence of arcing [Ota – page 3].
12.	Claims 15, 20-22, 24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al (US 2017/0213758) in view of Ng et al (US 2016/0099162) with substantiating evidence provided by Ota (JP 2004-296553).
Regarding claim 15:
	Rice teaches an edge ring (444) configured to be raised and lowered, via one or more lift pins (one or more push pins, 248), relative to a substrate support (substrate support, 416) in a substrate processing system [fig 4 & 0043-0044], the edge ring (444) comprising: an upper surface (top of 444) [fig 4]; an annular inner diameter (inner diameter of 444) [fig 4]; an annular outer diameter (outer diameter of 444) [fig 4]; and a lower surface (bottom of 444) [fig 4].
	Rice does not specifically disclose an outer, upper corner of the edge ring at an interface between the upper surface and the outer diameter is chamfered. 
	Ng teaches an outer, upper corner (intersection, 310) of the edge ring at an interface between the upper surface (top, 210) and the outer diameter (outside edge, 240) is chamfered (may be chamfered) [fig 3 & 0040].
Rice and Ng are analogous inventions in the field of edge rings. It would have been obvious to one skilled in the art before the effective filing date to modify the outer, upper corner of the edge ring of Rice to be chamfered, as in Ng, to prevent chipping and the occurrence of arcing [Ota – page 3].
The limitations “sized to allow removal of the edge ring through an airlock of the substrate processing system” and “to facilitate removal of the edge ring through the airlock” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 20:
	The limitations “wherein an outer diameter of the edge ring is less than approximately 12.883'' and the annular inner diameter of the edge ring is greater than approximately 11.6”” are deemed obvious since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Regarding claim 21:
	Rice does not specifically teach an annular groove arranged in the lower surface of the edge ring, wherein walls of the annular groove are substantially vertical. 
	Ng teaches an annular groove (isolator key, 305) arranged in the lower surface of the edge ring, wherein walls of the annular groove (305) are substantially vertical (see fig 3) [fig 3 & 0042].
Rice and Ng are analogous inventions in the field of edge rings. It would have been obvious to one skilled in the art before the effective filing date to modify the lower surface of the edge ring of Rice to have an annular groove, as in Ng, to engage a mating feature such that the edge ring may be precisely positioned on the pedestal [Ng – 0042].
Regarding claim 22:
 	Modified Rice teaches the edge ring is "U"-shaped (see fig 3) [Ng – 3 & 0034, 004]. 
Regarding claim 24:
The limitations “wherein a depth of the groove is selected according to a tunable range of the edge ring” do not impart any additional structure. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 28:
	Modified Rice teaches the lower surface of the edge ring includes at least four changes in direction (see fig 3) [Ng – fig 3 & 0034, 0042]. 
13.	Claims 23, 25, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al (US 2017/0213758) in view of Ng et al (US 2016/0099162) as applied to claims 15, 20-22, 24, and 28 above, and further in view of Mishra et al (US 2016/0307742).
The limitations of claims 15, 20-22, 24, and 28 have been set forth above.
Regarding claim 23:
 	Modified Rice does not specifically teach a depth of the groove is at least 50% of a thickness of the edge ring.
	Mishra teaches a depth of the groove (depth 365 of recess may be between 2 mm and 10 mm) is at least 50% of a thickness of the edge ring (depth 365 plus 352 (between 1 mm and 15 mm)) [fig 4C & 0034].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Rice and Mishra are analogous inventions in the field of edge rings. It would have been obvious to one skilled in the art before the effective filing date to modify the groove of modified Rice with the groove depth of Mishra because such are suitable dimensions for the structure [Mishra – 0034]. A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Regarding claim 25:
	Modified Rice does not specifically teach a depth of the groove is between 7.7 mm and 8.3 mm.
Mishra teaches a depth of the groove (depth 365) is between 7.7 mm and 8.3 mm (between about 2 mm and about 10 mm) [fig 4C & 0034].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Rice and Mishra are analogous inventions in the field of edge rings. It would have been obvious to one skilled in the art before the effective filing date to modify the groove of modified Rice with the groove depth of Mishra because such are suitable dimensions for the structure [Mishra – 0034]. A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Regarding claim 30:
	Modified Rice does not specifically teach a thickness of the edge ring at the annular inner diameter is approximately 0.268''.
Mishra teaches a thickness of the edge ring at the annular inner diameter is approximately 0.268'' (356 + 352 =4.8 mm + 2 mm = 6.8 mm) [Mishra – fig 4C & 0034].
Modified Rice and Mishra are analogous inventions in the field of edge rings. It would have been obvious to one skilled in the art before the effective filing date to modify the edge ring of modified Rice with the thickness at the annular inner diameter of Mishra because such are suitable dimensions for the structure [Mishra – 0034]. A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
14.	Claims 16-19 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al (US 2017/0213758) in view of Ng et al (US 2016/0099162) as applied to claims 15, 20-22, 24, and 28 above, and further in view of Ota (JP 2004-296553).
The limitations of claims 15, 20-22, 24, and 28 have been set forth above.
Regarding claim 16:
	Modified Rice does not specifically teach the chamfered upper corner has a height of approximately 0.060'', a width of approximately 0.040'', and an angle of approximately 30°.
	Ota teaches a chamfered upper corner has a height of approximately 0.060'', a width of approximately 0.040'' (R-chamfering process with a radius of 0.1 mm or more), and an angle of approximately 30° (It is noted that the corner forms all angles between 0° and 90° because it extends between perpendicular surfaces – moreover, an angle needs to be formed relative to another surface which has not been defined) [fig 2-3 & paragraph spanning pages 2-3].
Modified Rice and Ota are analogous inventions in the field of edge rings. It would have been obvious to one skilled in the art before the effective filing date to modify chamfered upper corner of modified Rice with the dimensions of Ota to prevent chipping and the occurrence of arcing [Ota – page 3].
Regarding claim 17:
	Modified Rice does not specifically teach an inner, lower corner of the edge ring at an interface between the lower surface and the inner diameter is chamfered. 
Ota teaches corners of an edge ring closely adjacent other chamber structures are chamfered [fig 2-3 & pages 2-3].
Modified Rice and Ota are analogous inventions in the field of edge rings. It would have been obvious to one skilled in the art before the effective filing date to modify the inner, lower corner of the edge ring of modified Rice to be chamfered, as in Ota, to prevent chipping and the occurrence of arcing [Ota – page 3].
Regarding claims 18-19:
	Modified Rice teaches the chamfered lower corner has a height of approximately 0.015'', a width of approximately 0.015'', and an angle of approximately 30.degree. (R-chamfering is preferably 0.1 mm or more and 1.0 mm or less) [Ota – pages 2-3]; and the chamfered lower corner has a height of approximately 0.025'', a width of approximately 0.015'', and an angle of approximately 60.degree. (R-chamfering is preferably 0.1 mm or more and 1.0 mm or less) [Ota – pages 2-3]. 
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claims 26-27:
	Modified Rice does not specifically teach a corner on the lower surface of the edge ring adjacent to the annular groove is chamfered; and a lower corner of the edge ring at an interface between the lower surface and the outer diameter is chamfered. 
	Ota teaches corners of an edge ring closely adjacent other chamber structures are chamfered [fig 2-3 & pages 2-3].
Modified Rice and Ota are analogous inventions in the field of edge rings. It would have been obvious to one skilled in the art before the effective filing date to modify corners of the edge ring closely adjacent other chamber structures of modified Rice to be chamfered, as in Ota, to prevent chipping and the occurrence of arcing [Ota – page 3].

Response to Arguments
15.	Applicant's arguments, see Remarks, filed 06/02/2022, with respect to the rejection of claim(s) 1-10 and 13-14 under 35 USC 103 have been fully considered but they are not persuasive.
	Applicant argues that Kim fails to disclose that the ring is raised and lowered. Therefore, the groove of Kim could not be selected according to a tunable range. 
In response:
(a) The claim is directed to an edge ring. It does NOT matter what one intends to do with the edge ring (i.e. place it on some external structure to be raised and lowered). 
(b) A method of selecting a depth imparts no structure to an apparatus. 
(c) The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious (see the reasons set forth in the body of the rejection above). See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 	Applicant argues the inner edge of the edge ring of Kim is thin and extends below the wafer. Therefore, it would not be possible to raise the edge ring for tuning.
	In response:
	(a) Rice teaches an edge ring that has an inner wall having a same height as a maximum height of the edge ring [fig 4]. Kim was merely relied upon to teach an annular groove. Specifically, the modified structure is the edge ring of Rice having an annular groove. 
	(b) Although completely unnecessary (because the claim is merely directed to an edge ring), Rice teaches an external structure configured to move the edge ring [fig 4].
	(c) One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues that combining Kim with Rice is hindsight.
In response, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The body of the rejection provides clear reasons why one would be motivated to combine the references as set forth above. Additionally, those reasons have absolutely nothing to do with tuning. Therefore, an assertion of hindsight reasoning clearly lacks merit.
The remainder of applicant’s arguments have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The teachings of Mishra et al (US 2016/0307742) remedy anything lacking in the combination of references as applied above to the amended claims.
16.	Applicant's arguments, see Remarks, filed 06/02/2022, with respect to the rejection of claim(s) 15-28 and 30 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Ng et al (US 2016/0099162) remedy anything lacking in the combination of references as applied above to the amended claims.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saito et al (US 2002/0092602) and Chhatre et al (US 2015/0179412) teach a chamfered upper corner [fig 1 and 2, respectively].
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718